Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-14, 17, 18 are rejected under 35 U.S.C. 101 because: The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01 When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-56 (Fed Cir. 2007)(transitory embodiments are not directed to statutory subject matter)
The USPTO suggests the following approach to overcome this 101 rejection. A claim drawn to such a computer readable medium that covers both transitory and non-transitory may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim.
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Read et al. (US 2013/0262873) hereafter Read in view of Leddy et al. (US 2013/0239187) hereafter Leddy.
1. Read discloses method for agent login based on voiceprint identification, comprising: 
step S1, receiving login request information initiated by the agent, wherein the login request information includes unique identification information for recognizing agent identity (para 78, unique identification information can be username and/or password; see also fig 6, 7 and corresponding text); 
step S2, verifying whether the agent is a registered agent through the unique identification information (para 78, authentication server verifies the received data on an account login server, that is, by retrieving account information relating to the user from the account login server and comparing with the received data), if so, then going to step S3; 
step S3, randomly generating and providing identity review information to the agent, and prompting the agent to read the identity review information word-by-word (para 79, authentication server is also configured to forward the generated random word samples, as a list of words for the user, back to the mobile application running on the mobile device .. mobile application displays the list of randomly generated words and prompts the user to read (or speak) each word to collect voice samples from the user); 
step S4, receiving voice information from the agent reading the identity review information (para 79, The collected user's speech data is sent to the authentication server along with the retrieved voice model of the user from the mobile device); and 
step S5, performing voiceprint login verification on the agent according to the received voice information, and returning verification result (para 81, the voice ID matcher and voice word matcher are used to validate the identity of the user, for example, validating the user's identify using the user's speech samples and voice model .. computes a match score for the user based on the validation results .. If the match score is above a threshold, the user is authenticated and the successful result is sent to the mobile application running on the mobile device).
Read shows in figure 6 a list of words while one of the words looks different but does not explicitly disclose with color changing word-by-word and at a constant speed.  However, in an analogous art, Leddy discloses physiological response pin entry including with color changing and at a constant speed (para 47, 50; Each number of the random sequence of numbers can be highlighted for 10 milliseconds to 1000 millisecond. Each number of the random sequence of numbers can be highlighted for a sufficiently short time that there is no perceptible pause of the highlight on the number. The highlight can move continuously over the random sequence of numbers without slowing down or stopping; para 82, The term "highlight" as used herein can include any graphic indication which facilitates the selection of one number from a plurality of numbers. For example, the highlight can be a cursor, arrow, bold, underscore, change of font, change of style, change of size, change of color, or any other way of distinguishing one number from other numbers; see also para 12, 78).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the (para 82) with known and predictable results.

2.  The method for agent login based on voiceprint identification as in Claim 1, wherein step S2 comprises: 
step S21, intercepting unique identification information for recognizing the agent identity in the login request information (Read, para 78); 
step S22, comparing the unique identification information with agent information preset in the registered agent information database one-by-one (Read, para 78); and 
step S23, if a matching item exists, the verification being passed and going to step S3 (Read, para 78).

3.  The method for agent login based on voiceprint identification as in Claim 2, wherein step S5 comprises: 
step S51, extracting voiceprint information in the voice information (Read, para 79); 
step S52, searching and calling out in the registered agent information database voiceprint sample associated with the agent information matching the unique identification information (Read, para 79); 
step S53, matching the voiceprint information with the voiceprint sample called out in step S52 (Read, para 81); and 
step S54, if the matching being passed, determining that the agent passes the login verification (Read, para 81).

Claims 10-12 are similar in scope to claims 1-3 and are rejected under similar rationale.

Claims 4, , 13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Read and Leddy as applied to claims 2, 3, 11, 12 above, and further in view of Lahtiranta et al. (US 2017/0187725) hereafter Lahtiranta.
4.  Read and Leddy discloses the method for agent login based on voiceprint identification as in Claim 2, but do not explicitly disclose further comprising: 
step S6, after the voiceprint login verification fails, randomly generating and sending verification code to preset mailbox or mobile phone terminal of the agent; 
step S7, receiving the verification code and carrying out verification; and 
step S8, if the received verification code matches with the randomly generated verification code, determining that the agent passes the login verification.
However, in an analogous art, Lahtiranta discloses user verification including 
step S6, after the login verification fails, randomly generating and sending verification code to preset mailbox or mobile phone terminal of the agent (para 41-49); 
step S7, receiving the verification code and carrying out verification (para 49); and 
step S8, if the received verification code matches with the randomly generated verification code, determining that the agent passes the login verification (para 49-50).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Read and Leddy with the implementation of Lahtiranta in order to allow for a user to recover the account (para 41).

Claims 13, 15, 17 are similar in scope to claim 4 and are rejected under similar rationale.

Claims 5, 14, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Read and Leddy as applied to claim 2, 3, 11, 12 above, and further in view of Moreno et al. (US 2018/0018973) hereafter Moreno.
5.  The method for agent login based on voiceprint identification as in Claim 2, further comprising the following steps before step S1: 
step S0, building registered agent information database (Read, fig 3 and corresponding text), comprising: 
step S01, receiving unique identification information of the agent to be registered, and temporarily storing the unique identification information as agent information of the agent to be registered (Read, fig 3 and corresponding text); 
step S02, randomly generating a group of following read information to be provided to the agent to be registered (Read, fig 3 and corresponding text); 
step S03, prompting the agent to be registered to read the following read information with word-by-word color changing at a constant speed, and temporarily storing following read voice information of the agent to be registered (Read, fig 3 and corresponding text); 
step S05, extracting voiceprint information in the voice information as voiceprint sample  (Read, fig 3 and corresponding text); and 
step S06, associating and saving the voiceprint sample with the temporarily stored agent information of the agent to be registered (Read, fig 3 and corresponding text).

Read and Leddy do not explicitly disclose: step S04, fitting following read voice information at multiple times to get fitted voice information, at least three times, or at multiple times.  However, in an analogous art, Moreno discloses speaker verification including fitting following read voice information at multiple times to get fitted voice information and at least three times/multiple times (para 52, user utters phrase multiple times). It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Read and Leddy with the implementation of Moreno in order to provide more accuracy in the enrollment (para 52). 

Claims 14, 16, 18 are similar in scope to claim 5 and are rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439